     Case: 1:19-cv-00551-DRC Doc #: 35 Filed: 02/08/21 Page: 1 of 9 PAGEID #: 194




                       UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF OHIO
                            WESTERN DIVISION

    PATSY ADAMS, et. al,

               Plaintiffs

         v.                                     Case No. 1:19–cv–00551
                                                JUDGE DOUGLAS R. COLE
    WAL-MART STORES, INC.,

               Defendant.

                               OPINION AND ORDER

        This cause is before the Court pursuant to Plaintiffs’ Motion to Delay Decision

on Summary Judgment (Doc. 30) and Motion for Extension of Time to Complete

Discovery (Doc. 32). Plaintiffs allege that they have identified a material witness,

Shaun Stull,1 whose testimony would assist their case. They have also requested an

extension of the discovery deadline, which the Court had previously set for August

24, 2020. Both of Plaintiffs’ Motions came well after that deadline and Wal-Mart

opposes the Motions as both prejudicial and untimely. For the reasons discussed more

fully below, the Court concludes that deposing Mr. Stull would not unduly prejudice

Defendant’s case. Thus the Court GRANTS Plaintiffs’ Motions (Docs. 30 & 32). The

Court ORDERS Plaintiffs to depose Mr. Stull on or before March 8, 2021. The parties

shall then have the opportunity to file additional briefing as described below.


1The Court notes that Defendant refers to this witness as Shawn Staull, and not Shaun Stull,
as stated by Plaintiffs. (See Doc. 33, Def.’s Reply in Opp’n, #173). Given that both parties
describe this witness in a similar manner, i.e., a former Wal-Mart employee who observed
the slip-and-fall at issue, the Court has little doubt that the parties contemplate the same
individual whose potential deposition has stalled the case.
   Case: 1:19-cv-00551-DRC Doc #: 35 Filed: 02/08/21 Page: 2 of 9 PAGEID #: 195




                                   BACKGROUND

        Plaintiffs Patsy and Doug Adams allege that Defendant Wal-Mart Stores, Inc.

(“Wal-Mart”) “negligently and carelessly” maintained its store located in Franklin,

Ohio, thereby creating a “hazardous area” in the store on July 1, 2017. (Compl., Doc.

1, #37). Plaintiffs claim that Patsy Adams slipped and fell after walking through that

hazardous area, leading to significant and permanent injuries. (Id. at #37–38). As a

result, Plaintiffs filed suit on July 5, 2019, seeking compensatory and punitive

damages, along with attorneys’ fees.

        After receiving the parties’ Rue 26(f) Report, Magistrate Judge Karen Litkovitz

issued a Calendar Order on October 1, 2019, which set a discovery deadline for

August 24, 2020 and a dispositive motion deadline for September 14, 2020. On

September 14, 2020, Wal-Mart filed a Motion for Extension of Time to extend the

dispositive motion deadline until September 24, 2020. The Court granted that

Motion, and Wal-Mart filed its Motion for Summary Judgment on September 24,

2020.

                                PENDING MOTIONS

        Approximately one month later, on November 25, 2020, Plaintiffs moved the

Court to delay summary judgment because it located a material witness. That

witness, Shaun Stull, is a Wal-Mart employee who allegedly witnessed coffee being

spilled in a Wal-Mart store, observed Patsy Adams’ fall in that store, and tended to

Patsy Adams immediately after the fall. (Mot. to Delay, Doc. 30, #166). Plaintiffs wish

to depose Mr. Stull because his testimony would “play a significant role in these




                                           2
   Case: 1:19-cv-00551-DRC Doc #: 35 Filed: 02/08/21 Page: 3 of 9 PAGEID #: 196




proceedings,” meaning that a ruling on summary judgment without that evidence

“would be unjust.” (Id.).

      Soon after, Plaintiffs moved to delay the discovery deadline until at least

January 31, 2021 because “Plaintiff’s counsel ha[d] just located a material eyewitness

to the events that are the subject of the Complaint.” (Mot. to Extend, Doc. 32, #170).

In that Motion, filed on December 3, 2020, Plaintiffs claim that they had difficulty

locating Mr. Stull. Although Wal-Mart had disclosed information about Mr. Stull, he

no longer worked for Wal-Mart when Wal-Mart disbursed that information and

Plaintiffs could not secure an address at which to contact him. (Id. at #171). After

that information exchange, Plaintiffs “diligently searched for Mr. Stull via social

media and other traditional methods for months to no avail.” (Id.). Despite that initial

difficulty, Plaintiffs eventually located Mr. Stull after reaching out to connections via

social media. (Id.). As such, Plaintiffs seek an extended discovery deadline for

deposing Mr. Stull in addition to a delay on a summary judgment ruling.

      Wal-Mart opposes both of Plaintiffs’ motions, arguing that Plaintiffs were

aware of the witness for months and waited until the end of discovery and the

dispositive motions deadline to seek him out. (Doc. 33, Def.’s Reply in Opp’n, #174).

Even though Wal-Mart does not cast doubt on Plaintiffs’ difficulties in locating Mr.

Stull, it claims that the information it disclosed to Plaintiffs on November 1, 2019

and May 29, 2020 provided “an opportunity to contact [Mr. Stull] or determine his

whereabouts.” (Id.). Accordingly, Wal-Mart alleges that reopening discovery after the




                                           3
   Case: 1:19-cv-00551-DRC Doc #: 35 Filed: 02/08/21 Page: 4 of 9 PAGEID #: 197




deadline has passed, and after Wal-Mart filed its summary judgment briefing, would

be prejudicial. (Id. at #175).

                                     ANALYSIS

       To start, Plaintiffs have not specified which Federal Rule of Civil Procedure

supports their request. The Court notes that requests for extending discovery

typically implicate Federal Rule of Civil Procedural 16(b)(4), which states that “[a]

schedule may be modified only for good cause and with the judge’s consent.” But when

a party files a motion after the discovery deadline has passed, that motion is governed

by Federal Rule of Civil Procedure 6(b). Gardner v. Dye, No. 3:15C00669, 2016 WL

9244200, at *4 (M.D. Tenn. July 1, 2016) (“While Rule 16 (and its associated local

rule) and Rule 6(b) overlap to some degree, we find that Rule 6(b)(1)(B) provides the

appropriate standard, particularly where, as here, a party seeks an extension after a

deadline has already passed.”).

       Federal Rule of Civil Procedure 6(b) states that “[w]hen an act may or must be

done within a specified time, the court may, for good cause, extend the time ... on

motion made after the time has expired if the party failed to act because of excusable

neglect.” In other words, “any post deadline extension must be ‘upon motion made,’

and is permissible only where the failure to meet the deadline was ‘the result of

excusable neglect.’” Lujan v. Nat’l Wildlife Fed’n, 497 U.S. 871, 896 (1990). Showing

excusable neglect requires passing a high bar, which is “strict, and can be met only

in extraordinary cases.” Turner v. City of Taylor, 412 F.3d 629, 650 (6th Cir. 2005).

Courts use the following factors to determine if the moving party has shown excusable




                                          4
   Case: 1:19-cv-00551-DRC Doc #: 35 Filed: 02/08/21 Page: 5 of 9 PAGEID #: 198




neglect: “(1) the danger of prejudice to the nonmoving party; (2) the length of the delay

and its potential impact on judicial proceedings; (3) the reason for the delay, including

whether the delay was within the reasonable control of the moving party; and

(4) whether the late filing party acted in good faith.” Boyd v. City of Warren, No. 16-

12741, 2019 WL 1423244, at *2 (E.D. Mich. Mar. 29, 2019) (citing Pioneer Inv. Serv.

Co. v. Brunswick Assocs. Ltd., 507 U.S. 380, 395 (1993)). Among those factors, “the

reason for a party’s delay ‘is the most important [factor] to the excusable neglect

inquiry.’” Id. (quoting Gohl v. Livonia Pub. Sch., No. 12-cv-15199, 2016 WL 2848421,

at *2 (E.D. Mich. May 2016)).

       Here, neither party has cited the excusable neglect standard nor offered

analysis showing why Plaintiffs’ motion does or does not satisfy the relevant factors

test. That being said, Plaintiffs’ argument provides a rationale that implicitly touches

upon the excusable neglect standard. And the Court construes the motion broadly in

the interest of justice.

       In terms of excusable neglect, the Court begins by noting that Plaintiffs failed

to alert the Court about its problem locating Mr. Stull until three months after the

discovery deadline had passed, despite knowing Mr. Stull’s name and relevance to

this case. (See Mot. for Extension, Doc. 32, #171). In essence, Plaintiffs allowed the

discovery deadline and the dispositive motion deadline to pass while they continued

to hunt for a witness they now describe as vital to their case. That being said, the

Court acknowledges that Mr. Stull, who appears to be an eyewitness to the key events




                                           5
      Case: 1:19-cv-00551-DRC Doc #: 35 Filed: 02/08/21 Page: 6 of 9 PAGEID #: 199




here, might assist Plaintiffs in developing their case. And difficulties tracking down

a key witness seem like a tenable reason for a delay in discovery.

         Now for the factors test. The first factor is whether the nonmoving party would

be prejudiced by extending an already-passed deadline. Having already filed its

Motion for Summary Judgment, Wal-Mart would likely suffer at least some prejudice

from reopening discovery, as Wal-Mart would potentially need to amend or refile its

summary judgment materials. See First Tech. Capital, Inc. v. BancTec, Inc., No. 5:16-

CV-138-REW, 2017 WL 2735516, at *4 (E.D. Ky. June 26, 2017) (finding that

nonmoving party argued prejudice by claiming that extending discovery during a

“late stage of the case” would be prejudicial). Yet the Court notes that the parties’

summary judgment briefing is neither lengthy nor involved, totaling roughly thirty-

two pages in its entirety. In short, relatively little ink has been spilled here as

compared to summary judgment briefing in more complex cases. So although

permitting additional factfinding after the deadlines for discovery and summary

judgment have passed may well impose substantial prejudice in some cases, the

Court concludes that the less-than-voluminous briefing here suggests that permitting

Plaintiffs to depose Mr. Stull, while potentially prejudicial, would not be excessively

so.

         The second factor, length of delay, favors Plaintiffs. To start, Plaintiffs sought

relief from the deadline within a few months of the time that it passed, and

immediately upon locating Mr. Stull—which is what triggered the request. More




                                             6
   Case: 1:19-cv-00551-DRC Doc #: 35 Filed: 02/08/21 Page: 7 of 9 PAGEID #: 200




importantly, as for future delay, permitting Plaintiffs to depose a single witness

would not impose a significant temporal burden in resolving this case.

      The third (and most important) factor, the reason for the delay, proves slightly

more complex. Difficulty in locating a material witness seems to be a legitimate

reason for delay. Plaintiffs claim they had problems tracking down Mr. Stull and that,

coming from an eyewitness, his testimony is central to their case. Wal-Mart argues

this delay was entirely within Plaintiffs’ control—Plaintiffs knew about the existence

of Mr. Stull and failed to locate him during the allocated discovery window. Even so,

Wal-Mart does not dispute that Plaintiffs diligently searched for Mr. Stull or argue

that Plaintiffs could have used more efficient means to contact him. (See Doc. 33,

Def.’s Reply in Opp’n, #174 (arguing first that Plaintiffs had an “opportunity” to

contact the witness or determine his whereabouts before the close of discovery, and

then faulting Plaintiffs for “hav[ing] had [Mr. Stull’s contact] information for months”

and failing to depose him)). As noted above, one could argue that Plaintiffs’ counsel

could have raised the issue with the Court sooner, but in the end, the Court finds that

Plaintiffs have provided an appropriate reason for delay. Having difficulty in tracking

down a key witness, but ultimately contacting that witness before the case is resolved,

strikes the Court as a legitimate reason to re-open the discovery window.

      Finally, the Court sees no evidence that Plaintiffs acted in bad faith, which is

the fourth and final factor.

      In the end, the Court finds that, taken together, the factors weigh in Plaintiffs’

favor, if only barely. The Court concludes that Plaintiffs’ reason for delay, along with




                                           7
   Case: 1:19-cv-00551-DRC Doc #: 35 Filed: 02/08/21 Page: 8 of 9 PAGEID #: 201




the other factors, shows excusable neglect under Federal Rule of Civil Procedure

6(b)(1)(B). Reopening discovery for the limited purpose of taking a single deposition,

even after the discovery and dispositive motions deadlines have passed, would neither

substantially prejudice Wal-Mart nor violate the Federal Rules of Civil Procedure.

Moreover, deposing an elusive, but important, witness after committing time and

resources to track him down shows that Plaintiffs have good cause to request

additional, post-deadline discovery. Thus, the Court GRANTS Plaintiffs’ motion.

       That being said, in an effort to ameliorate any prejudice to Wal-Mart, the Court

imposes the following additional conditions. First, any deposition shall be limited to

no more than three hours by Plaintiffs and three hours by Wal-Mart. Moreover,

Plaintiffs shall bear the cost of the deposition, including the cost, if any, of providing

a transcript of that deposition to Wal-Mart. Second, in an effort to reduce the briefing

costs, the Wal-Mart shall have the option of merely supplementing its original

summary judgment briefing, rather than filing new briefing. Should Wal-Mart elect

that option, its opening supplemental brief shall be limited to ten pages; Plaintiffs’

opposition shall likewise be limited to ten pages; and Wal-Mart shall have leave to

file a five-page reply, all pursuant to the schedule set out below. Alternatively, in the

event that Wal-Mart believes it would be more expeditious and less costly to instead

file a new summary judgment motion, Wal-Mart shall have the option to withdraw

its previously filed brief.




                                            8
   Case: 1:19-cv-00551-DRC Doc #: 35 Filed: 02/08/21 Page: 9 of 9 PAGEID #: 202




                                   CONCLUSION

      Thus the Court GRANTS Plaintiffs’ Motion to Delay Decision on Summary

Judgment (Doc. 30) and Motion for Extension of Time to Complete Discovery (Doc.

32). The Court ORDERS Plaintiffs to depose Mr. Stull on or before March 8, 2021.

Plaintiffs shall be allowed no other discovery during that time. Within twenty-eight

days of receiving the deposition transcript, Wal-Mart shall either (1) withdraw its

previously filed summary judgment motion and file a new motion (if there is a basis);

or (2) file a supplemental brief, not to exceed ten pages. If Wal-Mart pursues the

former course, briefing on the new motion shall proceed according to the local rules.

If Wal-Mart elects instead to supplement its existing motion, Plaintiffs shall have

leave to file a response brief, not to exceed ten pages, within fourteen days after Wal-

Mart files its supplemental brief, and Wal-Mart may submit a reply, not to exceed

five pages, within fourteen days of the date on which Plaintiffs filed their response.

The Court will rule on summary judgment after this briefing period has concluded.

      SO ORDERED.


 February 8, 2021
 DATE                                          DOUGLAS R. COLE
                                               UNITED STATES DISTRICT JUDGE




                                           9
